DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/204,058 filed 03/17/2021.

Allowable Subject Matter
Claims 1, 3-21 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A substrate with an electronic component embedded therein, comprising: a core structure including a first insulating body, a plurality of first wiring layers respectively disposed on or in the first insulating body, and one or more first via layers disposed in the first insulating body, the core structure having a cavity penetrating through at least a portion of the first insulating body; a first metal layer disposed on a bottom surface of the cavity; an electronic component disposed on the first metal layer in the cavity; and a second metal layer spaced apart from an inner wall of the cavity and being in physical contact with a side surface of the electronic component; and an insulating material disposed between the inner wall of the cavity and the second metal layer.
          Therefore, claim 1 and its dependent claims 3-14 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 15 with the allowable feature being; A substrate with an electronic component embedded therein, comprising: a core structure including a core insulating layer, a first core wiring layer embedded in a lower portion of the core insulating layer, a second core wiring layer disposed on an upper surface of the core insulating layer, and a core via layer penetrating through the core insulating layer and connecting the first and second core wiring layers, the core structure having a cavity penetrating through the core insulating layer; a metal layer disposed on a bottom surface of the cavity, and having a pattern hole; and an electronic component disposed on the metal layer in the cavity, wherein the metal layer is located at a same level as the first core wiring layer, and at least a portion of the metal layer is embedded in the core insulating layer.
          Therefore, claim 15 and its dependent claim 16 are allowed.


           Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 17 with the allowable feature being; A substrate, comprising: a core structure having a cavity and including an insulating body, one or more first wiring layers disposed on or in the insulating body, and one or more via layers disposed in the insulating body and connected to the one or more first wiring layers; a first metal layer disposed on or in the insulating layer; an electronic component disposed on the first metal layer in the cavity; and a second metal layer extending from the first metal layer to be in contact with a side surface of the electronic component; wherein the first metal layer has a groove portion, and a portion of the second metal layer is disposed in the groove portion.
          Therefore, claim 17 and its dependent claims 18-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847